Citation Nr: 0634845	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  00-24 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for dizziness, total 
body soreness, and fatigue, to include as due to an 
undiagnosed illness.  

2.  Entitlement to service connection shortness of breath, to 
include as due to undiagnosed illness.  

3.  Entitlement to service connection for hypertension and 
left anterior fascicular block, to include as due to 
undiagnosed illness. 

4.  Entitlement to service connection nausea, to include as 
due to undiagnosed illness.  

5.  Entitlement to service connection headaches, to include 
as due to undiagnosed illness.  





REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from May 1956 to 
April 1958, and again from November 1990 to May 1991.  He 
served in Southwest Asia from February 1991 to May 1991.  He 
also was in the U.S. Army Reserves service from May 1976 to 
February 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the aforementioned 
disabilities, to include as due to undiagnosed disabilities.  

The case was remanded in October 2003 for further 
development.  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia Theater of 
operation from February 1991 to May 1991.  

2.  The veteran's shortness of breath has been associated 
with a diagnosis of emphysema. 

3.  The veteran's nausea has been associated with a diagnosis 
of gastroesophageal reflux.

4.  There is no competent medical evidence showing that the 
veteran has emphysema, GERD, or hypertension related to his 
active service, or that he had hypertension to a compensable 
degree within one year of service discharge.  

5.  The medical evidence shows that the veteran does not 
currently have a diagnosis of left anterior fascicular block.  

6.  The medical evidence of record does not show that the 
veteran's claimed dizziness, total body soreness, fatigue, or 
headaches is the result of active service or an undiagnosed 
illness.  


CONCLUSIONS OF LAW

1.  Dizziness, total body soreness, fatigue, shortness of 
breath, hypertension, and anterior fascicular block, to 
include as due to an undiagnosed illness, were not incurred 
in or aggravated by active service, nor may hypertension be 
presumed to have been incurred during active service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1117,1131, 1137 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.317 (2006).  

2.  Nausea and headaches, to include as due to undiagnosed 
illness, was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1117,1131 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.317 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO sent a letter to the veteran in September 2001, 
July 2004, and October 2004, which asked him to submit 
certain information, and informed him of the responsibilities 
of the claimant and VA concerning obtaining evidence to 
substantiate his claims.  In accordance with the duty to 
assist, the letters informed the appellant what evidence and 
information VA would be obtaining, and essentially asked the 
appellant to send to VA any information he had to process the 
claims.  The letters also explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
VA informed the veteran of what he needed to show for service 
connection claims.  In view of this, the Board finds that the 
Department's duty to notify has been fully satisfied with 
respect to the claims.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that notice be sent to a claimant before the initial 
adjudication of his claim.  This was not accomplished in this 
case, as the claim was initiated prior to the VCAA.  However, 
proper VA process was ultimately performed as to the claims.  
The Board concludes that to proceed to a decision on the 
merits would not be prejudicial to the appellant in this 
instance.  
During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

As previously stated, the claimant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or the assignment of an effective date.  Despite the 
inadequate notice provided to the claimant, the Board finds 
no prejudice to the claimant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  In this regard, the Board concludes that since 
the preponderance of the evidence is against the claims on 
appeal, any question as to the effective date and disability 
rating to be assigned is moot.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant.  He has not identified any additional evidence 
pertinent to the claim not already of record, or attempted to 
be located, or requested by VA.  There are no known 
additional records to obtain.  Specifically, he has informed 
VA that he has no additional evidence to submit.  He was 
offered a hearing but declined.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with this case.  


II. Service Connection 

The veteran and his representative contend, in essence, that 
service connection is warranted for dizziness, total body 
soreness, fatigue, shortness of breath, hypertension, left 
anterior fascicular block, nausea, and headaches, also 
claimed as undiagnosed illnesses based on his active service 
in the Persian Gulf.  The veteran maintains that he did not 
suffer from any of these claimed conditions prior to service 
in the Persian Gulf and has suffered with these alleged 
conditions since that time.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection for high blood pressure (hypertension) may be 
presumed if it is shown to a degree of 10 percent disabling 
within the first post service year.  38 U.S.C.A. § 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more following such 
service.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. Service 
connection may be granted when the evidence establishes: (1) 
that he or she is a Persian Gulf veteran; (2) who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 38 
C.F.R. § 3.317; (3) which became manifest either during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  There must be objective signs that are 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  
There must be a minimum of a 6-month period of chronicity.  
There must be no affirmative evidence that relates the 
undiagnosed illness to a cause other than being in the 
Southwest Asia Theater of operations during the Persian Gulf 
War. 38 U.S.C.A. § 1117; 38 C.F.R. 3.317.

The Board notes that the Persian Gulf War provisions of 38 
U.S.C.A. § 1117 were amended, effective March 1, 2002.  In 
pertinent part, the new law provides that, in addition to 
chronic disabilities from undiagnosed illness, service 
connection may also be given for medically unexplained 
chronic multisymptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs and symptoms, as well as for 
any diagnosed illness that the VA Secretary determines by 
regulation warrants a presumption of service connection.  

At the outset, it is important to note, that the veteran 
claims these aforementioned conditions, only as occurring 
after his active duty in the Persian Gulf.  He, in essence 
claims, however, that these conditions are the result of his 
service in the Persian Gulf.  The veteran had active duty 
from 1956 to 1958, but does not attribute any of the 
aforementioned conditions to that period of service.  The 
veteran's service medical records for this period of service 
are not associated with the claims folder.  Attempts to 
obtain the records have failed, and the veteran has been made 
aware of this fact.  

Post service medical records show headaches attributable to 
sinusitis in May 1981; transient elevations of hypertension 
in 1984 and 1985, and wheezing of the left upper lung in 
July 1986.  The veteran claims in essence, however, that 
headaches, hypertension, and his shortness of breath 
disability did not become chronic until after his Persian 
Gulf service.

Service medical records of 1991 show no findings, treatment, 
or diagnosis of any of the aforementioned claimed disorders.  
Hypertension was initially diagnosed in March 1997, several 
years after the veteran's service in the Persian Gulf.  None 
of the disorders claimed, to include hypertension, are 
directly shown during active service.  Additionally, 
hypertension, was not shown within one year of service 
discharge.  

Furthermore, as to the veteran's undiagnosed illness claims, 
the very essence of the claim is that there is no diagnosis 
to account for the symptomatology.  In this case, the veteran 
underwent VA examinations in October and November 2004.  At 
that time, hypertension, nausea which was associated with a 
diagnosis of GERD, and shortness of breath which was 
associated with a diagnosis of emphysema were noted.  The 
veteran was initially diagnosed with hypertension in 1997.  A 
pulmonary function test (PFT) performed at that time showed 
that PFT done in July 1997 compared with the PFT performed in 
November 2004, shows that the functions were consistent with 
mild emphysema, which had been slowly progressive since 1997.  
As for GERD, an upper GI series was performed and the 
impression was mild intraesophageal reflux and deformed 
duodenal bulb.  The examiner diagnosed GERD.  

Since the veteran's symptoms involving hypertension, nausea, 
and shortness of breath, have all been attributed to 
diagnoses, there is no legal entitlement to consideration 
under the undiagnosed illness provisions.  Moreover, the 
veteran does not claim, and the evidence does not show that 
hypertension, GERDS or emphysema was incurred during a period 
of active service.

As for the issue of service connection for left anterior 
fascicular block, that too, must fail.  During the veteran's 
most recent VA examination in November 2004, the examiner was 
unable to find a left anterior fascicular block during the 
examination.  Congress has specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability, and in the absence 
of proof of a present disability, there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Since 
there is no recent showing of left anterior fascicular block, 
there is no basis upon which service connection can be 
granted.  

As for the veteran's claim for headaches, diagnosis of 
tension headaches is reflected in the medical evidence during 
VA examinations in July 1998, December 1998, and again at a 
VA Persian Gulf examination in June 1999.  At VA Persian Gulf 
examination in November 2004, the veteran stated that he had 
headaches daily since 1991, with more severe headaches 
occurring three to four times per week.  He maintained that 
there was no photosensitivity and occasional nausea 
associated with the headaches.  He maintained that the 
headaches were relieved by Aleve.  The examiner determined 
that the veteran's headaches were tension-type headaches and 
that there was no evidence of the headaches associated with 
an undiagnosed illness.  After a thorough review of the 
record, there is no medical evidence that associates the 
veteran's headaches with an undiagnosed illness.  They in 
fact, are diagnosed as tension headaches.  Therefore, service 
connection under 38 C.F.R. § 3.317 is not warranted.  
Additionally, there is no evidence showing that his tension 
headaches were incurred during a period of active service.

The veteran attributes his tension headaches to his service 
in the Persian Gulf.  His statements, while acknowledged by 
the Board, lack probative value, as he has not shown, nor 
claimed, that he possesses the medical expertise that is 
required to render a competent opinion as to actual diagnoses 
and/or medical causation.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
There is no evidence showing, or suggesting, that the 
claimant possesses the specialized knowledge needed to render 
diagnoses and express competent etiology opinions.  

Finally, the veteran claims that he has dizziness, total body 
soreness, and fatigue since his Persian Gulf service.  A 
review of the record shows that the veteran has been 
diagnosed with dizziness, fatigue, myalgia, and body 
soreness.  In February 2002, he complained of chronic 
dizziness that the VA examiner attributed to probable 
Meniere's disease.  In May 2002, the VA examiner indicated 
that the veteran had fatigue as a symptom of PTSD.  Later 
that year, in October 2002, it was noted that he had 
dizziness in the past, but not recently.  He complained of 
generalized aches for approximately a year in November 2002, 
and myalgia, possibly secondary to hypothyroidism, was 
diagnosed.  He was seen by VA again in January 2003.  Myalgia 
and fatigue were the diagnosis.  Finally, at his most recent 
November 2004 VA Gulf War examination, he described the onset 
of fatigue in 1993 and body soreness in 1994.  He related 
that he did not participate in daily exercise, but he did 
play golf.  The examiner indicated that there were no 
clinically significant findings, and that he was unable to 
reproduce leg pains that the veteran attributed to total body 
soreness.  The examiner related the veteran's fatigue 
probably to his PTSD.  The veteran's dizziness, fatigue, and 
total body soreness were attributed to various findings to 
include the veteran's PTSD, hypothyroidism, and possible 
Meniere's disease, which are known diagnoses.  At no time has 
the medical evidence of record shown dizziness, fatigue, or 
total body soreness to have been attributable to service or 
to an undiagnosed illness.  Again, the only person to have 
attributed these symptoms to undiagnosed illness or Persian 
Gulf service, is the veteran himself.  He does not have the 
expertise to make such a finding.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Therefore, lacking a medical finding 
relating dizziness, fatigue, or total body soreness to 
service, Persian Gulf service, or an undiagnosed illness, 
service connection for these symptoms are not warranted.  


ORDER

Service connection for dizziness, total body soreness, and 
fatigue, to include as due to an undiagnosed illness, is 
denied.  

Service connection for shortness of breath, to include as due 
to undiagnosed illness, is denied.  

Service connection for hypertension and left anterior 
fascicular block, to include as due to undiagnosed illness is 
denied. 

Service connection for nausea, to include as due to 
undiagnosed illness, is denied.  


	(CONTINUED ON NEXT PAGE)

Service connection for headaches, to include as due to 
undiagnosed illness, is denied.  




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


